REDACTED

 

FE.ED\\IITH
BECUF|H'Y
10
UNITED S'I`ATES DlS'I`RlC'l` COURT
FOR 'I`HE DIS'I`R|CT OF COLUMBIA

l
UNI'I`ED STATES OF AMERlCA l
l

] _

v. ] No. 09-CR-l58 (ESH)

l
ANI)REW WARREN, l
l
Deft:ndont. )

 

MEMORANDUM OP}NION AND ORDER
Defeiidant Andrew Wa.rreii, a former einployee of the United States Central intelligence
Agency ("the Agency"), was previously assigned to the United States Embassy in Algicrs,
Algeria. I'le has been charged with sexual abuse in the special maritime and territorial
jurisdiction ofthe United States, 18 U.S.C. §§ 7(9), 2242(2), stemming from an alleged incident
in February 2008. Victii:n 2,] an Algenan national and acquaintance of Warren, claims that while
visiting defendant’s residence in Algiezs, he placed a chemical substance in tier drink, causing
her to become incapacitatcd, and had sexual intercourse with her without her consent
Defendsnt has moved to tieposc'tlirer: witnesses pursuant to Rule 15 of the Federa| Rules

of Criminal Procedure, which allows courts to grant such motions "because of exceptional
circumstances and in the interest ofjustice.“ Fed. R. Criin. P. 15(21)(]). Dei`eiidatit maintains
that the witnesses lie seeks to depose are unavailable for trial but will provide testimony that is

material to his defense and necessary to prevent s failure of justices Defendant has also

1 l’ursuatit to the government’s motion in limine to allow certain oi`its witnesses to testify using
pseudonynts and in order to bc consistent with itlentii`iers used in earlier briefing the Court refers
to the alleged victim as Victiin 2. Victiin l is being called by the government under Fed. R,
Evid. 404(b) to testify that defendant also clicntically incapacitated her and had sexual
intercourse with her without her consent

REDACTED

requested letters rogatory, as the witnesses he seeks to depose are foreign nationals who are

beyond the jurisdiction of this Court.

The Court held a liearing on dei`endant`s motion on Noveinber 2, 2009. Based on
arguments by eourtsel, the Court continued the liearing and requested specific proffers as to the
substance and materiality of the requested testin‘lony. 'I`lle hearing resumed on February l 9,
2010. At the conclusion of arguments, the Court took del`endant‘s inotion for Rule 15
depositions and letters rogatory under advise:rnent. Having now reviewed the al'gum BI\IS, |¢¢BHF

znernoraiida, and relevant law, the Court denies deiendant's rnotion.

FAC.'I`UAL BACKGRGUND

On Septeinber IS, 2008, Victirn 2 made a statement to an einployee at the United States
Erribassy in Algeria, alleging that Wa.n'en had sexual intercourse with her without her consent on
or about February 1?, 2008. According to Victiin 2, she had been acquainted with Warren for
some time prior to the alleged incident, having met him at a United States Embassy function in
Cairo, Egypt, Viotirn 2 claims that in February 2008, she went to Warren‘s home in Algiers at
his invitation and consumed two drinks prepared by him, whereupon she became ill. As she
passed in and out of consciousness and became unable to inove, victim 2 remembers warren
u.ndressiiig her and, ultiinately, having sexual intercourse with hcr. She awoke sometime later in

his bed, but did not understand what had happcned, and she does not reinernber dressing and

returning to her horne.

Viotiin 2 states that she told her husband and her psychologist of the events et Wairen`s
residence on the day t]'ié)`!'oct`:iir'i"'e`d"'ziii'ci  lai.'ei';'slie sent  tent message to Warreii,
accusing him ot` abusing her. However, Vietiin 2 did not inform anyone at the United States

Errthassy of the alleged iiicidelit until Septeinbcr ZUOS. Approxiniately ten days after Victim 2

......._a.-s»-»....._t.q.`_i-,,.. .2._...,........-.... -. .,._.  

spoke with nn ernployee of the Esnbassy, an agent from the Diplomatic Security Service ("DSS")
of the State Departincttt took her Slatement.

Warren maintains that the sexual contact between himself end Victim 2 'was consensual
and was initiated by victim 2. However, he states that afterward, Victim 2 expressed remorse
over the encounter because of` her marital status. He also claims that he and Victim 2
communicated via text rnessuging in the days following February- 1 '?, 2008, and that Victim 2
requested that warren contact her so that they could resolve the situation. Aceording to Warren,
he was alarmed by the request and declined to meet with Victim 2.

Warren now.seel2007 WL 15?6309, at *1 (o.o.c. Moy
30, 2007). As such, "when the question is close a court inay allow a deposition in order to
preserve a witness’ testirnony” and leave until trial the question of adinissibility. Id. (quoting

Uni£ed Stales v. Mann, 590 F.Zd 361, 366 (lst Cir. ]978]). Bu! see Unitea' States v. Drogou!. 1

` F_sd 1546, 1555 n tro cti~. 1993) r"'i'ho"'ooort oooo tior,' or too oooi o'fomo ooo moooy, oogogo to

an act offutiiity by authorizing depositions that clearly will be inadmissible at trial.").
A defendant must also: l) dcinonstrate that the testimony to be offered by those witnesses

is tnaterial, and 2) make “some showing, beyond unsubstantiated spcculation, that the evidence

" "' .'_\"

[tho witness will pr-ovioo]"o.~tootpotos isro." J516 U.S. 1105 (1996); Drougol, 1 F.3d at
]555.

Witness C’s testimony that she “`oelieved" that victim 2 was an agent of the Algerian
government with the goal 'oi` eoii'i"i'b'n'iisiiiig`,"cie'i`éitdaiit directly 'ii`nplicates the parties and events
at issue in this case However, defendant offers no foundation or background inl'orniation to
support witness C‘s alleged opinions As such, her testimony, like that of Witness B, is
unsupported conjecture and is insufficient to meet the requirements of Rule 15. .S`ee Kef!ey, 36
F.3d at l 125 [requiring showiii?“t_z*eybn`d"dii§ubstlaniiatc;d 'speiiul`atibn'”'t']iat evidence exculpates

4 As made apparent by information provided by the government to the Court and defense counsel
subset]nent to the filing of defendant’s Rule IS_motion (rcf`erred to by the Court as "Exhibit A“_,__
there ts a serious question as to whether Witness B has any firsthand knowledge of the l

l

dcf`endant), As such, defendant has failed to meet his burden of derm)nslrating extraordinary

 

., _._..,.:._...,...,-..__._.i_._....;._.- .

circumstances lhul wan'ulll dcposiliuns of Wilnesses A, B, and C in this cuse.

CONCLUSION

For the f`oregoing reasons, defcndant’s motion for Rulc: 15 depositions and letters

rogatory is DEN|ED.

)'s/
EI_.LEN SEGAL HUVEI_,LE
United States Dis£rict }udge

DATE: Apxil 8, 2010